Citation Nr: 1303023	
Decision Date: 01/30/13    Archive Date: 02/05/13

DOCKET NO.  08-24 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased disability rating in excess of 30 percent for migraine headaches.

2.  Entitlement to service connection for total abdominal hysterectomy with left salpingo-oophorectomy, as secondary to the service-connected residuals of laparoscopy.

3.  Entitlement to a temporary total convalescence rating under 38 C.F.R. § 4.30 following surgery for total abdominal hysterectomy in July 2006.  


REPRESENTATION

Veteran represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Blake, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1989 to August 1999.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In September 2011, the Veteran testified at a Board hearing held before a Veterans Law Judge in St. Petersburg, Florida.  A copy of the transcript is of record.  

In October 2012, the Veteran was informed that the Veterans Law Judge who conducted the hearing is no longer available to consider the appeal as an individual member of the Board, and thus was offered the opportunity to have another hearing before a member of the Board.  The Veteran was advised that if she did not respond within 30 days, the Board would assume that she does not want another hearing and proceed accordingly.  

As of this date, there has been no response from the Veteran; therefore, the Board finds there is no hearing request pending at this time. 

The undersigned has reviewed the hearing transcript.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  


FINDINGS OF FACT

1.  During the September 2011 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran withdrew from appellate status the issue of an increased disability rating in excess of 30 percent for migraine headaches.

2.  All relevant evidence necessary to decide the Veteran's appeal regarding the remaining issues on appeal has been obtained.

3.  The current total abdominal hysterectomy with left salpingo-oophorectomy is causally related to the service-connected residuals of laparoscopy.

4.   Following surgery for total abdominal hysterectomy in July 2006, the Veteran required a six week period of convalescence.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by the Veteran with regard to the issue of an increased disability rating in excess of 30 percent for migraine headaches have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200-20.202, 20.204 (2012).

2.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for total abdominal hysterectomy with left salpingo-oophorectomy as secondary to the service-connected residuals of laparoscopy have been met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2012).

3.  The criteria for entitlement to a temporary total convalescence rating under 38 C.F.R. § 4.30 following surgery for total abdominal hysterectomy in July 2006 have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.30 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Increased Rating Claim for Migraine Headaches 

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) (2012).  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(c).

During the September 2011 Board hearing, the Veteran withdrew from consideration the issue of an increased disability rating in excess of 30 percent for migraine headaches.  As the Veteran has withdrawn her appeal as to the stated issue, there remains no allegation of errors of fact or law for appellate consideration (there is not dispute).  Accordingly, the Board does not have jurisdiction to review the appeal on the issue, and it is dismissed without prejudice.

Service Connection for Total Abdominal Hysterectomy

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A § 1131 (West 2002).  When a chronic disease is shown as such in service (or within the presumptive period under 38 C.F.R. § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected unless clearly attributable to intercurrent causes.  See 38 C.F.R. § 3.303(b) (2012); see also Savage v. Gober, 10 Vet. App. 488, 498 (1997).  A "chronic disease in service" requires a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word 'chronic.'  Id.  When the disease identity is established, there is no requirement of evidentiary showing continuity; however, continuity of symptomatology after discharge is required to support the claim only where the condition noted during service is not, in fact, shown to be chronic or the diagnosis of chronicity may be legitimately questioned.  Id.  Service connection may also be granted for any disease after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a) (2012).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.; see Harder v. Brown, 5 Vet. App. 183, 187 (1993).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  See 38 C.F.R. § 3.310(b); Allen v. Brown, 7 Vet. App. 439, 448 (1995); Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran asserts that service connection for residuals of a total abdominal hysterectomy with left salpingo-oophorectomy is warranted secondary to her service-connected laproscopic residuals.  

First, the evidence shows a current total abdominal hysterectomy with left salpingo-oophorectomy was performed on July 31, 2006, as noted in a July 2006 VA outpatient treatment record.

Next, the Veteran is service connected for residuals of laparoscopy, as the issue was granted in an October 1999 rating decision by the RO.

Lastly, after reviewing all the evidence, the Board finds that the evidence is in relative equipoise on the question of whether the Veteran's total abdominal hysterectomy with left salpingo-oophorectomy is proximately due to the service-connected residuals of laparoscopy.  

Pursuant to a July 2006 VA outpatient treatment session, the physician advanced an assessment of a "[history] of chronic pelvic pain with extensive adhesions documented on several occasions."  The physician reported that:

	A long and detailed discussion was undertaken in which the options for how 	to proceed were discussed. . . .  Laparoscopy was declined as [patient] said 	she was recommended two [years] ago of the need for [a total abdominal 	hysterectomy].

An August 2006 VA hospital summary indicates that the Veteran was admitted for treatment of chronic pelvic pain which was unresponsive to medical management.  She subsequently underwent an exploratory laparotomy, a total abdominal hysterectomy, a left salpingo-oophorectomy, and lysis of adhesions.  The pathology report revealed benign ovarian cyst, adhesions, and normal uterus and cervix.  

Upon discharge, the Veteran was diagnosed with "chronic pelvic pain unresponsive to medical management."

In September 2007, the Veteran underwent a VA gynecological examination.  Upon clinical evaluation, the Veteran was diagnosed with post op total abdominal hysterectomy, left salpingo-oophorectomy for pelvic pain, ovarian cysts and adhesions.  

The examiner opined that total abdominal hysterectomy is not caused by or a result of any military activity, pelvic pain, or ovarian cysts.  It was explained that:

	[The] Veteran's decision for hysterectomy and left salpingo-oophorectomy 	[on] July 31, 2006 was based on history of chronic pelvic pain and ovarian 	cysts. . . .  There is no indication of hysterectomy for reason of cervical 	dysplasia or vaginal candidiasis.  She does have indication of service-	connected laparoscopy for ovarian cyst in 1990.  There is no scientific or 	clinical indication that these problems were related to any military activities.  	Veteran does continue to complain of lower pelvic pain secondary to 	incisional scar.

The September 2007 VA medical opinion is competent and probative medical evidence because it is factually accurate, as it appears the VA examiner was informed of the relevant evidence in this case, reviewed the claims file, relied on accurate facts, and gave a fully articulated opinion that is supported by a sound reasoning; however, the VA examiner in September 2007 did not specifically address whether a medical nexus exists between the total abdominal hysterectomy with left salpingo-oophorectomy and the service-connected residuals of laparoscopy as required pursuant to 38 C.F.R. § 3.310(b).  

In April 2012, the Board requested an opinion from a Veterans Health Administration (VHA) medical expert.  The medical expert was specifically asked to address (1) what disorder or disorders necessitated the Veteran's July 2006 total abdominal hysterectomy and left salpingo-oophorectomy? and (2) is it as likely as not (i.e., probability of 50 percent) that the identified disorder(s) had its onset during active service; otherwise originated during active service; and/or is etiologically related to the Veteran's laparoscopic residuals and other service-connected disabilities?  

A VHA opinion was received in September 2012, in which the medical expert summarized the pertinent service treatment records, post-service VA treatment records, and September 2007 VA examination report.  

Following a thorough review of the claims file, the medical expert concluded that:

	It is clear from the patient's medical records that this patient continues to 	have chronic abdominal/pelvic pain.  In my review of the records, this was 	first noted about April 1990.  There was notation [on[ July 2, 1990 which 	referenced a '5-6 year history' of pain however I suspect this is an error 	because all other references at that time were documenting 'months' not 	'years.'  The original preoperative history and physical from her 	laparoscopic surgery with subsequent laparotomy in 1990 clearly 	documented the surgery was performed because of a 5 month history of 	abdominal pain.  Since then, she had multiple progress notes in the medical 	record confirming continued abdominal/pelvic pain.  The operative report 	from her 2006 hysterectomy and left salpingo-oophorectomy clearly 	documents the preop and postop diagnoses as chronic pelvic pain.  Even 	after the hysterectomy and left salpingo-oophorectomy, her medical record 	still continues to document ongoing abdominal/pelvic pain. 

The expert thus opined that:

It is my opinion, more likely than not (greater than 50 percent probability), that the condition of abdominal/pelvic pain did have its onset during active service.  It is also my opinion, more likely than not (greater than 50 percent probability), that the Veteran's July 2006 total abdominal hysterectomy and left salpingo-oophorectomy were performed because of this continued chronic pelvic pain.  [Moreover,] [i]t is my opinion that the disorder of abdomina/pelvic pain led to the patient's initial 1990 surgery and therefore the abdominal/pelvic pain would have been the cause of any 'residuals' from the initial 1990 surgery. 

It was further explained that:

	Although on numerous occasions attempts have been made to explain the 	condition causing the chronic abdominal/pelvic pain (endometriosis, 	adhesions from surgery, etc.) is my opinion at this point that we have still not 	succeeded.  Unfortunately, it appears that this case is being unnecessarily 	complicated by attempting to diagnose the cause of the pain instead of 	simply accepting that 'the pain' itself has been the issue all along and has led 	to both her 1990 and 2006 surgeries.  In retrospect, her 2006 surgery did not 	relieve her pain, but there is no doubt from the records that the surgery was 	performed with the intention of treating the pain.

The September 2012 VHA opinion is competent and probative medical evidence because it is factually accurate, as it appears the examining physician was informed of the relevant evidence in this case, relied on accurate facts, and gave a fully articulated opinion that is supported by a sound reasoning.  Moreover, the medical expert addressed the criteria required for establishing service connection on a secondary basis.  As the weight of the competing secondary service connection medical opinions are in relative equipoise, the Board will resolve reasonable doubt in the Veteran's favor to find that the current total abdominal hysterectomy with left salpingo-oophorectomy is secondary to the service-connected residuals of laparoscopy.

In this regard, it is important to note that this decision is based, in much part, on the Veteran's credibility (her statements to doctors over time), which the Board has no reason to dispute.  However, it is important for the Veteran to understand that any indication that the Veteran is exaggerating her problems would have a severe impact on the evaluation of all her service connected disability evaluations.  At this time, the Board finds no basis to dispute her credibility. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  For these reasons, and resolving all reasonable doubt in favor of the Veteran, service connection is warranted for total abdominal hysterectomy with left salpingo-oophorectomy as secondary to the service-connected residuals of laparoscopy.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Temporary Total Convalescence Rating under 38 C.F.R. § 4.30 

Under applicable criteria, a total disability rating will be assigned, effective from the date of a hospital admission and continuing for a period of one, two, or three months from the first day of the month following such hospital discharge, if the hospital treatment of a service-connected disability resulted in: (1) surgery necessitating at least one month of convalescence; (2) surgery with severe post-operative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or (3) immobilization by cast, without surgery, of one major joint or more.  See 38 C.F.R. § 4.30(a) (2012).  

In Felden v. West, 11 Vet. App. 427, 430 (1998), the Court, citing Dorland's Illustrated Medical Dictionary 374 (28th ed. 1994), defined convalescence as "the stage of recovery following an attack of disease, a surgical operation, or an injury."  The Court also defined recovery as "the act of regaining or returning toward a normal or healthy state."  Id., citing Webster's Medical Desk Dictionary 606 (1986). 

In other words, the purpose of a temporary total evaluation pursuant to 38 C.F.R. § 4.30 is to aid a veteran during the immediate post-surgical period when he or she may have incompletely healed wounds or may be wheelchair-bound, or when there may be similar circumstances indicative of transient incapacitation associated with recuperation from the immediate effects of an operation.  Simply stated, it is not an increased rating claim. 

In July 2006, August 2006, and May 2007 statements, the Veteran requested a temporary total convalescence rating under 38 C.F.R. § 4.30 following surgery for total abdominal hysterectomy in July 2006.  

As determined above, the Veteran is now service connected for total abdominal hysterectomy with left salpingo-oophorectomy.

Review of the evidence record shows that an August 2006 VA outpatient record listing the doctor's orders upon the Veteran's discharge from the VA Medical Center in Tampa, Florida.  Such orders, accompanied by a physician's signature, noted the Veteran was to be discharged on August 2, 2006 after dinner, disconnect all intravenous (IV) and all IV medications, schedule follow up appointment for staple removal, and follow up in Tampa in six weeks.  Additional notes pending receipt of the provider discharge order included the length of convalescence as six weeks.  Moreover, a July 31, 2006 VA outpatient postoperative surgery note listed discharge instructions, to include the patient be seen for staple removal in one week and in the Tampa office in six weeks.  

As a result, the Board finds that the Veteran is service connected for total abdominal hysterectomy with left salpingo-oophorectomy and, following surgery for the service-connected total abdominal hysterectomy in July 2006, the Veteran required a six-week period of convalescence.  For these reasons, a temporary total convalescence rating under 38 C.F.R. § 4.30 following surgery for hysterectomy in July 2006 is warranted.

Duties to Notify and Assist

Given the fully favorable decision discussed below for the issues of service connection for total abdominal hysterectomy with left salpingo-oophorectomy and entitlement to a temporary total convalescence rating under 38 C.F.R. § 4.30 following surgery for total abdominal hysterectomy in July 2006, the Board finds that any issue with regard to the timing or content of the VCAA notice provided to the Veteran is moot or represents harmless error.  As to additional notice regarding the rating percentages and effective dates to be assigned, the RO will address these matters in effectuating the awards.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

ORDER

The appeal for an increased disability rating in excess of 30 percent for migraine headaches is dismissed.

Service connection for total abdominal hysterectomy with left salpingo-oophorectomy, as secondary to the service-connected residuals of laparoscopy, is granted.  

A temporary total convalescence rating under 38 C.F.R. § 4.30 following surgery for total abdominal hysterectomy in July 2006 is granted.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


